Title: From Thomas Jefferson to Albert Gallatin, 28 August 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                        
                            Dear Sir
                     
                            Monticello Aug. 28. 06.
                        
                        I returned hither the day before yesterday & found your two letters of the 15th. I am much pleased with the
                            expectation of mr Thompson’s continuance in office in the Orleans land office. the appointment of Robert Sargent as 2d.
                            mate to the revenue cutter of Delaware is approved. on the subject of the negociation for the Floridas not one word
                            further than is known to you has been recieved. you shall immediately know when anything is recieved.   as to the
                            proposition for employing the Hornet to transport money for certain merchants from a belligerent port to the US. mr
                            Miller seems to have viewed one side of the question only. the other would not withstand a moment’s reflection. every
                            neutral vessel armed or unarmed, transporting merchandise of money or other goods, is rightfully liable to search by the
                            ships of war of a belligerent. private vessels, even armed, are accordingly searched. the public armed ships are not,
                            because no nation uses them but for the protection of private commerce, not for the carrying it on. the honour of the
                            nation is relied on that they are not so employed; and the nation who would lend them to such purposes must give up their
                            exemption from search. should a British frigate, having intimation of the Hornet’s cargo, demand & make a search; he
                            would find on board the proofs that our public ships abuse their privilege, and of course must be denied it. the license
                            to 4. British vessels to sail to Lima proves that belligerents may, either by compact or force, conduct themselves towards
                            one another as they please; but not that a neutral may, unless by express permission of the belligerent. if the money said
                            to have been brought from Jamaica by Murray & Mullony was private property, the act was wrong & ought not to be
                            repeated. there are other insuperable reasons in this case, but this one is sufficient. I must take a little more time to
                            consider & answer as to the Western roads & Louisiana instructions. affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                    